[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY {¶ 1} On August 11, 2004, this court issued an opinion and journal entry reversing the trial court's decision denying Appellant's motion for acquittal based on insufficiency of evidence. We found that the State did not establish venue beyond a reasonable doubt. We reversed the decision of the trial court, but did not state that the case was remanded. In the interest of justice, this Court hereby sua sponte corrects the August 11, 2004 journal entry to state that the decision is remanded. Paragraph 1, page 1 should be corrected to state: "We reverse and remand." Additionally, the decision should be corrected below paragraph 9 on page 4 to state as follows: "Judgment reversed, and cause remanded."